THE ORDINARY.
Upon an assessment of the damages upon an administrator’s bond, the question is raised as to the amount of interest which shall be collected on an unpaid distributive share of the estate, which is the only outstanding obligation secured by the bond. The order of distribution was made in December term, 1867. The administrator appears, by the testimony, to have kept the money for the share in question either in his own custody at home or on deposit in bank, ready to be paid over, up to the time, April 20th, 1877, when he deposited it in a savings bank in Paterson, where it drew interest at the rate of six per cent, per annum. He drew part of the money out of that bank No*235vember 30th, 1877, part of it April 1st, 1878, and the rest on the 5th of that month, and applied all of it to his own use. He is chargeable with interest from the time when he made the deposit in the savings bank, at six per cent, per annum, up to the time of drawing it out; at seven from that time up to the 4th of July, 1878, and at six per cent, from that date. It appears that the distributee to whom the share belonged, and to whom the administrator was, by the order of the orphans court, directed to pay it, did not appear until within the last two years, and it was alleged by his next of kin that he was dead. They applied to the administrator for the payment of the money to them as next of kin, and threatened him with legal proceedings for the recovery of it. He refused to pay it over to them, however, but held it ready to be paid to the person or persons entitled to it. No proceedings were ever taken against him to recover the money by those who claimed it as next of kin.